Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decaux (US 2015/0327653) in view of Altshuler (US 2011/0184334) and Li (US 2013/0171083).
Regarding claim 1, Decaux teaches an applicator device, comprising: a replaceable formulation assembly (17) including a dispenser portion (7) and a formulation cartridge (17) with a formulation (11) inside the replaceable formulation cartridge, wherein the dispenser is a ball configured to dispense the formulation on a surface (5) while rolling; and a dose assembly (15) coupled to the formulation assembly, the dose assembly including at least one illuminator (9) that provides focused electromagnetic energy focused on the formulation at the surface (¶0128, “concentrates this light in the zone 25 where the exterior, convex wall 70 of the movable element 7 comes into contact with the surface 5”).
Decaux does not teach an identifier configured to identify the replaceable formulation cartridge, the formulation inside the replaceable formulation cartridge, an activation wavelength of the formulation inside the replaceable formulation cartridge, or an activation power of the formulation inside the replaceable formulation cartridge, or that the formulation includes a photo-crosslinkable 
Altshuler teaches an identifier (520) configured to identify the replaceable formulation cartridge (¶124), the formulation inside the replaceable formulation cartridge, an activation wavelength of the formulation inside the replaceable formulation cartridge (¶128), or an activation power of the formulation inside the replaceable formulation cartridge (¶128).
Li teaches a formulation that includes a photo-crosslinkable polymer or monomer (Polyvinyl alcohol-styrylpyridinium) and focused electromagnetic energy is at a wavelength to cure the photo-crosslinkable polymer or monomer (UV or visible light, ¶0027).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Decaux with an identifier configured to identify the replaceable formulation cartridge, the formulation inside the replaceable formulation cartridge, an activation wavelength of the formulation inside the replaceable formulation cartridge, or an activation power of the formulation inside the replaceable formulation cartridge as taught by Altshuler for the purpose of automatically adjusting the light to optimize the use of different formulations (Altshuler, ¶128). Furthermore, it would have been obvious to one of ordinary skill to have modified the device of Decaux such that the formulation includes a photo-crosslinkable polymer or monomer and the focused electromagnetic energy is at a wavelength to cure the photo-crosslinkable polymer or monomer as taught by Li for the purpose of improving the cosmetic properties of the cosmetic (Li, ¶0006).
Regarding claim 2, the combination of Decaux, Altshuler and Li teaches the applicator device of Claim 1, wherein the identifier has the form of a radio-frequency identification (RFID) tag, a color on the replaceable formulation cartridge, a barcode on the replaceable formulation cartridge (Altshuler, ¶126), printed information on the replaceable formulation cartridge.

Regarding claim 4, Decaux teaches an applicator device, comprising: a replaceable formulation assembly (17) including a dispenser portion (7) and one or more formulation reservoirs (102) with one or more formulations inside the one or more formulation reservoirs, wherein the dispenser portion is a ball (7) configured to dispense the formulation on a surface (5) while rolling; and a dose assembly (15) coupled to the formulation assembly, the dose assembly including an illuminator (9) that provides focused electromagnetic energy focused on the formulation at the surface (¶0128).
Decaux does not teach that the formulation assembly further includes a machine readable feature encoded with information or that the one or more formulations include a photo-crosslinkable polymer or monomer or that the electromagnetic energy is at a wavelength to cure the photo-crosslinkable polymer or monomer.
Altshuler teaches a formulation assembly (510) that includes a machine readable feature (520, readable by 522).
Li teaches a formulation that includes a photo-crosslinkable polymer or monomer (Polyvinyl alcohol-styrylpyridinium) and focused electromagnetic energy is at a wavelength to cure the photo-crosslinkable polymer or monomer (UV or visible light, ¶0027).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Decaux with a machine readable feature encoded with information as taught by Altshuler for the purpose of automatically adjusting the light to optimize the use of different formulations (Altshuler, ¶128). Furthermore, it would have been obvious to one of ordinary skill to have modified the device of Decaux such that the formulation includes a photo-crosslinkable polymer or monomer and the focused electromagnetic energy is at a wavelength to 
Regarding claim 5, the combination of Decaux, Altshuler and Li teaches the applicator device of Claim 4, including more than one illuminators (Decaux, 9A).
Regarding claim 6, the combination of Decaux, Altshuler and Li teaches the applicator device of Claim 4, wherein the machine readable feature is a radio frequency identification tag, a magnetic chip, a barcode, a 2-D barcode, or any electronically readable chip (Altshuler, ¶124 and 126).
Regarding claim 7, the combination of Decaux, Altshuler and Li teaches the applicator device of Claim 4, wherein the information includes the wavelength, time, amplitude, or a combination thereof, for activating one or more of the formulation (Altshuler, ¶128).
Regarding claim 8, the combination of Decaux, Altshuler and Li teaches the applicator device of Claim 4, wherein the dose assembly includes a reader (Altshuler, 522) configured to lie in proximity to the machine readable feature, and the reader can read the information provided on the machine readable feature.
Regarding claim 9, the combination of Decaux, Altshuler and Li teaches the applicator device of Claim 8, wherein the dose assembly is operable to control the wavelength of the electromagnetic energy delivered by the illuminator, the time the illuminator is on, the amplitude of the electromagnetic energy produced by the illuminator, or any combination, based on the information on the machine readable feature (Altshuler, ¶128).

Claim(s) 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decaux in view of Houbolt (US 7942869) and Li.
Regarding claim 10, Decaux teaches an applicator device, comprising: a formulation assembly (17) including one or a plurality of dispenser portions (7) and one or more formulation reservoirs (102) 
Decaux does not teach at least one proximity sensor or that the one or more formulations include a photo-crosslinkable polymer or monomer or that the electromagnetic energy is at a wavelength to cure the photo-crosslinkable polymer or monomer.
Houbolt teaches a proximity sensor (43, 63).
Li teaches a formulation that includes a photo-crosslinkable polymer or monomer (Polyvinyl alcohol-styrylpyridinium) and focused electromagnetic energy is at a wavelength to cure the photo-crosslinkable polymer or monomer (UV or visible light, ¶0027).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Decaux with a proximity sensor as taught by Houbolt for the purpose of preventing unwanted emission of radiation (Houbolt, col. 5, ll. 47-53). Furthermore, it would have been obvious to one of ordinary skill to have modified the device of Decaux such that the formulation includes a photo-crosslinkable polymer or monomer and the focused electromagnetic energy is at a wavelength to cure the photo-crosslinkable polymer or monomer as taught by Li for the purpose of improving the cosmetic properties of the cosmetic (Li, ¶0006).
Regarding claim 11, the combination of Decaux, Houbolt and Li teaches the applicator device of Claim 10, including more than one illuminators (Decaux, 9A).
Regarding claim 12, the combination of Decaux, Houbolt and Li teaches the applicator device of Claim 10, wherein the at least one proximity sensor is configured to activate the illuminator (Houbolt, col. 1, ll. 4-15).

Regarding claim 14, the combination of Decaux, Houbolt and Li teaches the applicator device of Claim 10, wherein the at least one proximity sensor requires contact to a biological surface to activate the illuminator (Houbolt, col. 7, ll. 20-33).
Claim(s) 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decaux in view of Li.
Regarding claim 15, Decaux teaches an applicator device, comprising: a replaceable formulation assembly (17) including a dispenser portion (7) and one or more formulation reservoirs (102) with one or more formulations inside the one or more formulation reservoirs, wherein the dispenser portion is a ball configured to dispense the formulation on a surface while rolling; and a dose assembly (15) coupled to the formulation assembly, the dose assembly including at least one illuminator (9) that provides focused electromagnetic energy; and the at least one illuminator includes at least one LED (9A).
Decaux does not teach that the one or more formulations include a photo-crosslinkable polymer or monomer or that the electromagnetic energy is at a wavelength to cure the photo-crosslinkable polymer or monomer.
Li teaches a formulation that includes a photo-crosslinkable polymer or monomer (Polyvinyl alcohol-styrylpyridinium) and focused electromagnetic energy is at a wavelength to cure the photo-crosslinkable polymer or monomer (UV or visible light, ¶0027).
Accordingly, it would have been obvious to one of ordinary skill to have modified the device of Decaux such that the formulation includes a photo-crosslinkable polymer or monomer and the focused 
Regarding claim 17, the combination of Decaux and Li teaches the applicator device of Claim 15, wherein the LED produces a wavelength from about 400 nm to about 700 nm (Decaux, visible light between UV and infrared, ¶51; Li, 400 nm to 800 nm, ¶0027).
Regarding claim 18, the combination of Decaux and Li teaches the applicator device of Claim 15, wherein the LED produces a wavelength from about 700 nm to about 1 mm (Decaux, infrared light, ¶51).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Decaux and Li as applied to claim 15 above, and further in view of Haase (US 8941566).
Regarding claim 16, the combination of Decaux and Li teaches the applicator device of Claim 15, but does not teach that the LED includes III-V semiconductor materials or III-N semiconductor materials.
Haase teaches an LED (100) that includes III-V semiconductor materials (col. 7, ll. 53-67).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the LED of Decaux such that it includes III-V semiconductor materials as taught by Haase, wherein doing so would merely be a matter of selecting a material known to be suitable for an LED.

Response to Arguments
Applicant's arguments filed 08 November 2021 have been fully considered but they are not persuasive.
Applicant argues that Decaux does not teach an active component intended for cross-linking.
In response, it is noted that Li teaches the use of an active component that is intended for cross-linking.

In response, it is noted that Decaux teaches three alternatives for where to focus the energy in paragraph 0128: the area where the ball contacts the surface of the skin, some millimeters below the surface of the skin, or a wider surface area. Decaux further notes that the focal point of the energy should be adjusted depending on the product applied in paragraph 0129. One of ordinary skill would therefore find it reasonable to apply the energy of Decaux on the surface when using the cosmetic product of Li in order to effect the crosslinking of the polymer. As Decaux specifically considers the claimed focus at the surface, it is not possible that modifying the Decaux device to focus energy at the surface rather than below the surface would render the device of Decaux unsuitable for its intended purpose.
In response to the argument that Altshuler and Pryor do not teach a formulation including a photo-crosslinkable polymer or monomer or energy focused on a formulation at a surface at a wavelength to cure a photo-crosslinkable polymer or monomer; it is noted that neither of these references is relied upon to teach these features.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754